            Case 3:19-cv-01663-JR                Document 1              Filed 10/16/19   Page 1 of 18




Steve D. Larson, OSB No. 863540
Email: slarson@stollberne.com
STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
209 SW Oak Street, Suite 500
Portland, OR 97204
Telephone: (503) 227-1600
Facsimile: (503) 227-6840

Myles McGuire (to be admitted pro hac vice)
Email: mmcguire@mcgpc.com
Eugene Y. Turin (to be admitted pro hac vice)
Email: eturin@mcgpc.com
MCGUIRE LAW, P.C.
55 West Wacker Drive, 9th Floor
Chicago, IL 60601
Telephone: (312) 893-7002
Facsimile: (312) 275-7895
Attorneys for Plaintiff




                              IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                              PORTLAND DIVISION

GUNNAR AMOS, individually and on                                 Case No. 3:19-cv-01663
behalf of a class of similarly situated
individuals,
                                                                 CLASS ACTION ALLEGATION
                            Plaintiff,                           COMPLAINT

                            v.                                   Breach of Warranty

BREW DR. KOMBUCHA, LLC, an                                       28 U.S.C. § 1332
Oregon limited liability company,
                                                                 DEMAND FOR JURY TRIAL
                            Defendant.


                                                                1.

                                         PRELIMINARY STATEMENT

         Plaintiff Gunnar Amos brings this Class Action Complaint and Demand for Jury Trial

against Brew Dr. Kombucha, LLC (“Defendant” or “Dr. Kombucha”) on his behalf, and on

{SSBLS Main Documents/9178/001/00832348-1 }
Page 1 –      CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
            Case 3:19-cv-01663-JR                Document 1              Filed 10/16/19   Page 2 of 18




behalf of a class of individuals who purchased Defendant’s “Kombucha” drink products, to seek

redress for Defendant’s sale of products that were falsely advertised and labeled as having a

significantly higher amount of probiotic bacteria than the products sold actually contained.

                                                                2.

         Defendant is a producer of various “kombucha” drink products that are sold in a variety

of stores throughout the country, including Jewel Osco, Whole Foods, Costco, as well as many

“health food” stores. Kombucha is a drink that is made from tea and added bacteria that cause

fermentation to occur. The product is often advertised and promoted as having a variety of health

benefits, including most commonly that it contains various beneficial probiotic bacteria. In the

context of food products such as kombucha, probiotics commonly refers to beneficial bacteria

that reside in a person’s digestive system and help regulate various bodily processes. The

scientific method for determining the amount of probiotic bacteria in any given product or

substance is by counting the number of “Colony Forming Units” (“CFU”) – that is, the number

of bacterial colonies that grow from a given sample of the product.

                                                                3.

         During the relevant time period, Defendant, like many other sellers of kombucha

products that claim to contain beneficial probiotics, advertised to consumers on its product

labeling and through its advertisements the high number of probiotic bacteria that its kombucha

drink products contained. Specifically, as shown below, Defendant stated directly on its product

labeling that “[e]ach bottle hosts billions” (emphasis added) of “live and active cultures” or

“beneficial bacteria, yeasts and organic acids.”




{SSBLS Main Documents/9178/001/00832348-1 }
Page 2 –      CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
            Case 3:19-cv-01663-JR                Document 1              Filed 10/16/19   Page 3 of 18




                   Product label from Brew Dr. Kombucha “Ginger Turmeric” drink




                      Product label from Brew Dr. Kombucha “Clear Mind” drink

                                                                4.

         However, independent laboratory testing has revealed that Defendant’s product labeling

and advertisements were false and misleading because its kombucha drink products contained far

less probiotics than specifically represented by Defendant. In fact, Defendant’s “Clear Mind”

kombucha drink has been shown to contain only 50,000 CFUs of probiotic bacteria per bottle—

far less than the “billions” advertised on its product labeling. Accordingly, Defendant regularly

sold kombucha drink products that featured false and inaccurate representations about their

probiotic content that did not correspond to the actual amount of probiotics in the product.

                                                                5.

         Indeed, as shown below, it is telling that Defendant has recently changed its labeling

practices to remove all references to the amount of probiotic content in its kombucha drinks.

{SSBLS Main Documents/9178/001/00832348-1 }
Page 3 –      CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
            Case 3:19-cv-01663-JR                Document 1              Filed 10/16/19   Page 4 of 18




{SSBLS Main Documents/9178/001/00832348-1 }
Page 4 –      CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
            Case 3:19-cv-01663-JR                Document 1              Filed 10/16/19   Page 5 of 18




                                                                6.

         Because consumers specifically purchase kombucha products because of their probiotic

content, and rely on the amount of probiotics stated on the product labeling when choosing what

type and brand of kombucha drink product to purchase, Defendant’s product labels and

advertisements were false, misleading, and reasonably likely to deceive the public. As a result of

Defendant’s conduct, consumers – including Plaintiff and the other members of the proposed

Class – have purchased kombucha drink products that did not have the same probiotic content as

represented by Defendant.

                                                                7.

         On behalf of himself and the proposed class of individuals who purchased Defendant’s

kombucha drink products, Plaintiff seeks damages, restitution and injunctive relief against

Defendant for selling products that did not conform to the representations it made to consumers.

                                                                8.

         Plaintiff, for his Class Action Complaint, alleges as follows upon personal knowledge as

to himself and his own acts and experiences, and as to all other matters, upon information and

belief, including investigation conducted by his attorneys.

                                                                9.

                                                        PARTIES

         Plaintiff Gunnar Amos is a natural person and a citizen of Idaho.

                                                                10.

         Defendant Brew Dr. Kombucha, LLC is an Oregon corporation with its principal place of

business located in Portland, Oregon. Defendant produces a variety of kombucha products, as

well as designs and produces the labels for its kombucha products, in Oregon. Defendant
{SSBLS Main Documents/9178/001/00832348-1 }
Page 5 –      CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
            Case 3:19-cv-01663-JR                Document 1              Filed 10/16/19   Page 6 of 18




advertises and sells its kombucha products to thousands of consumers in Oregon, Idaho, and

elsewhere throughout the nation.

                                                                11.

                                          JURISDICTION & VENUE

         This Court has diversity jurisdiction under 28 U.S.C. § 1332(a) and (d), because (i) at

least one member of the putative class is a citizen of a state different from any Defendant, (ii) the

amount in controversy exceeds $5,000,000, exclusive of interests and costs, and (iii) none of the

exceptions under that subsection apply to the instant action.

                                                                12.

         This Court has personal jurisdiction over the Defendant because Defendant’s corporate

headquarters are in this District, and because Defendant does business in this District.

                                                                13.

         Venue is proper under 28 U.S.C. § 1391 because Defendant resides in Portland, Oregon

where this District is located and because a substantial part of the events giving rise to this claim

occurred within this District.

                                                                14.

                                  COMMON ALLEGATIONS OF FACT

         Defendant is a manufacturer of various kombucha drink products that are sold in stores

across Oregon, Idaho, and elsewhere throughout the country.

                                                                15.

         Kombucha is a particular type of tea that is made with various bacteria to promote

fermentation.



{SSBLS Main Documents/9178/001/00832348-1 }
Page 6 –      CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
            Case 3:19-cv-01663-JR                Document 1              Filed 10/16/19   Page 7 of 18




                                                                16.

         During the process of brewing kombucha, the bacteria added to the tea product break

down sugars and other substances in the tea and as a result release organic acids and gases as a

by-product. This is why kombucha often has an “effervescent” quality as if it was carbonated.

                                                                17.

         While kombucha used to be primarily sold in various small local “health” food stores, in

the past five years kombucha has become a particularly popular drink sold by major national

grocery store chains like Costco, Jewel Osco, and Whole Foods. As one article has noted,

“Kombucha is considered the fastest-growing product in the functional beverage market with

sales estimates of $1.8 billion by 2020.”1

                                                                18.

         Key to kombucha’s rise in popularity were numerous articles and advertisements that

touted its health benefits as a result of the probiotic bacteria that drives the fermentation process.

As another article from 2014 looking at kombucha’s rapid rise in popularity stated, while “[m]ost

of the big curative claims about kombucha are unfounded . . . some health benefits are likely

since kombucha, when raw or unpasteurized, is rich in probiotics, good gut bacteria (like those in

yogurt) that have been shown to boost immunity and overall health.”2

                                                                19.

         Indeed, in a consensus statement released in 2014, the International Scientific

Association for Probiotics and Prebiotics stated that a review and meta-analyses of literature and


1
  See www.forbes.com/sites/christinatroitino/2017/02/01/kombucha-101-demystifying-the-past-
present-and-future-of-the-fermented-tea-drink/2/#2352e3b97099.
2
  www.washingtonpost.com/lifestyle/wellness/2014/10/28/7ba5f68a-5ad6-11e4-8264-
deed989ae9a2_story.html?utm_term=.953e8da876a6.
{SSBLS Main Documents/9178/001/00832348-1 }
Page 7 –      CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
             Case 3:19-cv-01663-JR               Document 1              Filed 10/16/19   Page 8 of 18




available clinic studies shows that certain health benefits can be ascribed to probiotics that are

delivered “at a functional dose” of over 1 billion CFUs.3

                                                                20.

         These are the same minimum levels of probiotics that the Canadian Food Inspection

Agency has determined are necessary for a product to make any health claims related to the

presence of beneficial probiotics.4

                                                                21.

         Because consumers specifically purchase kombucha drink products for their probiotic

content, and because the amount of probiotics in a product is critical to whether it could have any

beneficial impact, makers of kombucha drinks regularly state the amount of probiotics contained

in their products on product labeling and advertising.

                                                                22.

         Accordingly, it is not surprising that Defendant’s “Brew Dr. Kombucha” brand of

kombucha drinks specifically advertised on their product labeling that each bottle contained

“billions” of “beneficial bacteria, yeasts and organic acids” or “live and active [probiotic]

cultures.”

                                                                23.

         However, independent laboratory testing has shown that contrary to Defendant’s

representations, during the relevant time period Defendant’s kombucha drinks contained as little

as 50,000 CFUs of probiotic bacteria per bottle—twenty thousand times less than the “billions”

advertised by Defendant.

3
  Available at www.nature.com/articles/nrgastro.2014.66.pdf, at 507.
4
  http://www.inspection.gc.ca/food/requirements-and-guidance/labelling/industry/health-
claims/eng/1392834838383/1392834887794?chap=10.
{SSBLS Main Documents/9178/001/00832348-1 }
Page 8 –      CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
            Case 3:19-cv-01663-JR                Document 1              Filed 10/16/19   Page 9 of 18




                                                                24.

         By representing on its product labeling that its kombucha drink products contained

“billions of beneficial bacteria” when in fact they contained significantly less, Defendant

misrepresented to consumers the probiotic content of its kombucha drinks.

                                                                25.

                                         FACTS SPECIFIC TO PLAINTIFF

         Plaintiff is a frequent shopper at Costco and Fred Meyer stores, two stores that carry

kombucha drink products.

                                                                26.

         Having heard about the benefits of kombucha drinks, and specifically that they are known

to contain beneficial probiotic bacteria, Plaintiff was looking to buy several kombucha drink

products for himself.

                                                                27.

         Beginning in or around 2016, Plaintiff compared several different kombucha drinks,

including Defendant’s kombucha drink products at the Costco store located in Coeur d’Alene,

Idaho.

                                                                28.

         Relying on the representations on Defendant’s product labeling that its kombucha drink

products contained “billions” of “beneficial bacteria,” Plaintiff purchased several bottles of

Defendant’s kombucha drinks in the Brew Dr. Kombucha Variety Pack. The variety pack

consisted of three flavors including “Superberry,” “Clear Mind,” and “Ginger Turmeric.”




{SSBLS Main Documents/9178/001/00832348-1 }
Page 9 –      CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
            Case 3:19-cv-01663-JR               Document 1              Filed 10/16/19   Page 10 of 18




                                                                29.

         However, contrary to Defendant’s product labeling, independent testing revealed that

Defendant’s “Clear Mind” kombucha drink contained as little as 120 CFUs of probiotic bacteria

per milliliter – a total of only about 50,000 CFUs per bottle and twenty-thousand times less than

even one “billion” of what Defendant claimed.

                                                                30.

         In fact, further testing of Defendant’s kombucha drinks consistently revealed that its

drinks contained nowhere near the “billions” of probiotic bacteria that it claimed on its product

labeling.

                                                                31.

         Plaintiff frequently purchased Defendant’s kombucha drink products from the date of his

initial purchase in 2016, up until he learned of Defendant’s misrepresentations before filing this

lawsuit.

                                                                32.

         Plaintiff and the other members of the Class and Subclass were deceived and/or misled

by Defendant’s representations regarding the probiotic content of the kombucha drink products

which they purchased. These representations were a material factor that influenced Plaintiff’s

and the other Class members’ decisions to purchase Defendant’s kombucha products, as

kombucha drinks are specifically purchased based on their represented probiotic content.

                                                                33.

         Indeed, given that the consensus statement and other national guidelines have found that

food products have to contain at least 1 billion CFUs of probiotic bacteria for there to be any



{SSBLS Main Documents/9178/001/00832348-1 }
Page 10 – CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
           Case 3:19-cv-01663-JR                Document 1              Filed 10/16/19   Page 11 of 18




potential benefit, the stated probiotic content of Defendant’s kombucha drinks was critical to

Plaintiff’s and the other Class and Subclass members’ decision to purchase the product.

                                                                34.

         Plaintiff and the other members of the Class and Subclass would not have purchased the

kombucha drink products that they bought, or would have paid materially less for them, had they

known that Defendant’s representations about the products’ probiotic content were false and

misleading.

                                                                35.

         As a result, Plaintiff and the other members of the Class have been damaged by their

purchases of Defendant’s kombucha drink products, and have been deceived into purchasing a

different product than the one they reasonably believed they were purchasing and which had

significantly less probiotics than represented by Defendant on its product labeling.

                                                                36.

         Defendant has received significant profits from its false marketing and sale of its

kombucha drink products.

                                                                37.

                                          CLASS ACTION ALLEGATIONS

         Plaintiff brings this action on behalf of himself and a nationwide class (the “Class”), with

one subclass (the “Subclass”) defined as follows:

         (i)      The Class: All persons in the United States who, within the applicable statute of

                  limitations, purchased any of Defendant’s kombucha drink products at any retail

                  store located in the United States that contained any representation regarding

                  “billions”.
{SSBLS Main Documents/9178/001/00832348-1 }
Page 11 – CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
           Case 3:19-cv-01663-JR                Document 1              Filed 10/16/19   Page 12 of 18




         (ii)     The Subclass: All persons in the United States who, within the applicable statute

                  of limitations, purchased any of Defendant’s kombucha drink products at any

                  retail store located in Idaho that contained any representation regarding “billions”.

                                                                38.

         Plaintiff will fairly and adequately represent and protect the interests of the other

members of the Class and Subclass. Plaintiff has retained counsel with substantial experience in

prosecuting complex litigation and class actions. Plaintiff and his counsel are committed to

vigorously prosecuting this action on behalf of the other members of the Class and Subclass, and

have the financial resources to do so. Neither Plaintiff nor his counsel have any interest adverse

to those of the other members of the Class and Subclass.

                                                                39.

         Absent a class action, most members of the Class and Subclass would find the cost of

litigating their claims to be prohibitive and would have no effective remedy. The class treatment

of common questions of law and fact is superior to multiple individual actions or piecemeal

litigation in that it conserves the resources of the courts and the litigants, and promotes

consistency and efficiency of adjudication.

                                                                40.

         Defendant has acted and failed to act on grounds generally applicable to the Plaintiff and

the other members of the Class and Subclass, requiring the Court’s imposition of uniform relief

to ensure compatible standards of conduct toward the members of the Class and Subclass, and

making injunctive or corresponding declaratory relief appropriate for the Class and Subclass as a

whole.



{SSBLS Main Documents/9178/001/00832348-1 }
Page 12 – CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
           Case 3:19-cv-01663-JR                Document 1              Filed 10/16/19   Page 13 of 18




                                                                41.

         The factual and legal bases of Defendant’s liability to Plaintiff and to the other members

of the Class and Subclass are the same, resulting in injury to the Plaintiff and to all of the other

members of the Class and Subclass. Plaintiff and the other members of the Class and Subclass

have all suffered harm and damages as a result of Defendant’s unlawful and wrongful conduct.

                                                                42.

         Upon information and belief, there are hundreds, if not thousands, of members of the

Class and Subclass such that joinder of all members is impracticable.

                                                                43.

         There are many questions of law and fact common to the claims of Plaintiff and the other

members of the Class and Subclass, and those questions predominate over any questions that

may affect individual members of the Class and Subclass. Common questions for the Class and

Subclass include, but are not limited to, the following:

         (a)      Whether Defendant advertised, represented, and/or warranted that its kombucha

drink products contained certain amounts of probiotic content;

         (b)      Whether Defendant’s kombucha drink products contained the same amount of

probiotic content as advertised and warranted;

         (c)      Whether Defendant’s advertising of its kombucha drink products was false or

misleading;

         (d)      Whether Defendant’s conduct violates public policy;

         (f)      Whether as a result of Defendant’s misrepresentations of material facts related to

the probiotic content of its kombucha drink products, Plaintiff and the other members of the

Class and Subclass have suffered ascertainable monetary losses;
{SSBLS Main Documents/9178/001/00832348-1 }
Page 13 – CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
           Case 3:19-cv-01663-JR                Document 1              Filed 10/16/19   Page 14 of 18




          (g)     Whether Plaintiff and the other members of the Class and Subclass are entitled to

monetary, restitutionary, or other remedies, and, if so, the nature of such remedies; and

          (h)     Whether Defendant should be enjoined from continuing to engage in such

conduct.

                                       FIRST CLAIM FOR RELIEF
                                        Breach of Express Warranty
                                  (on behalf of the Class and the subclass)

                                                                44.

          Plaintiff hereby incorporates the above allegations by reference as though fully set forth

herein.

                                                                45.

          Through its product labeling and advertising, Defendant expressly warranted to Plaintiff

and the other members of the Class and Subclass that its kombucha drink products contained

“billions” of probiotic bacteria.

                                                                46.

          These affirmations of fact and promises regarding the probiotic content of its kombucha

drink products were part of the basis of the bargain between Defendant and Plaintiff and the

other members of the Class and Subclass. Plaintiff and the other members of the Class and

Subclass would not have purchased the kombucha drink products that they bought, or would

have paid materially less for them, had they known that these affirmations and promises were

false.

                                                                47.

          Defendant breached the express warranties it represented about its kombucha drink

products and their qualities because, as set forth above, the kombucha drink products purchased
{SSBLS Main Documents/9178/001/00832348-1 }
Page 14 – CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
           Case 3:19-cv-01663-JR                Document 1              Filed 10/16/19   Page 15 of 18




by Plaintiff and the other members of the Class and Subclass did not actually have the same

probiotic content as warranted by Defendant.

                                                                48.

          As the manufacturer of its Kombucha drink products, Defendant was at all times aware of

the actual probiotic content within the products purchased by Plaintiff and the other members of

the Class and Subclass and that it was materially less than represented on the product labeling.

                                                                49.

          As a direct and proximate result of Defendant’s breach of its express warranties, Plaintiff

and the members of the Class and Subclass have been damaged in an amount to be determined at

trial.

                                      SECOND CLAIM FOR RELIEF
                                        Breach of Implied Warranty
                                    (on behalf of the Class and Subclass)

                                                                50.

          Plaintiff hereby incorporates the above allegations by reference as though fully set forth

herein.

                                                                51.

          The implied warranty of merchantability is codified in Section 2-314 of the Uniform

Commercial Code (“UCC”) and requires that goods have to have adequate labeling and conform

to any promises or affirmations made on any product label.

                                                                52.

          Most states’ laws provide for enforcement of the implied warranty of merchantability,

including in Oregon pursuant to ORS 72.3140, Idaho pursuant to Idaho Code § 28-2-315, as well

as other states where Defendant’s kombucha drink products are sold.
{SSBLS Main Documents/9178/001/00832348-1 }
Page 15 – CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
           Case 3:19-cv-01663-JR                Document 1              Filed 10/16/19   Page 16 of 18




                                                                53.

         Defendant, as the marketer, distributor, and producer of the kombucha drink products

purchased by Plaintiff and the other members of the Class and Subclass, is a merchant, and was

at all times aware of the actual probiotic content of its kombucha drink products.

                                                                54.

         Plaintiff and the other Class and Subclass members purchased Defendant’s kombucha

drink products in a consumer transaction.

                                                                55.

         Defendant’s kombucha drink products were not adequately labeled because they were

labeled as containing “billions” of probiotic bacteria which was not the actual probiotic content

of the products sold.

                                                                56.

         Defendant’s kombucha drink products did not conform to the promises and affirmations

made by Defendant on the product labeling because they were labeled as containing “billions” of

probiotic bacteria which was not the actual probiotic content of the products sold.

                                                                57.

         Plaintiff and the other Class and Subclass members did not receive the kombucha drink

products that were warranted to them, as the products they purchased contained substantially less

probiotic content than the products they were promised and expected.

                                                                58.

         As a result of Defendant’s breach of warranty, Plaintiff and the other Class and Subclass

members suffered damages by purchasing kombucha drink products which they would have not



{SSBLS Main Documents/9178/001/00832348-1 }
Page 16 – CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
           Case 3:19-cv-01663-JR                Document 1              Filed 10/16/19   Page 17 of 18




purchased, or would have paid materially less for, had they known that the products were not as

warranted.

                                    THIRD CLAIM FOR RELIEF
                                           Unjust Enrichment
                  (in the alternative to the First and Second Claims For Relief and
                                 on behalf of the Class and Subclass)

                                                                59.

         Plaintiff hereby incorporates the allegations set forth in Paragraphs 1–43 above.

                                                                60.

         Plaintiff and the other members of the Class and Subclass conferred a benefit on

Defendant by purchasing its kombucha drink products.

                                                                61.

         It is inequitable and unjust for Defendant to retain the revenues obtained from Plaintiff’s

and the other Class and Subclass members’ purchases of Defendant’s kombucha drink products

because Defendant knowingly misrepresented the qualities of its kombucha drink products and

Plaintiff and the other members of the Class and Subclass would not have purchased the products

that they bought, or would have paid materially less for them, had Defendant not made these

misrepresentations.

                                                                62.

         Accordingly, because Defendant will be unjustly enriched if it is allowed to retain such

funds, Defendant must pay restitution to Plaintiff and the other Class and Subclass members in

the amount which Defendant was unjustly enriched by each of their purchases of its kombucha

drink products.




{SSBLS Main Documents/9178/001/00832348-1 }
Page 17 – CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
           Case 3:19-cv-01663-JR                Document 1              Filed 10/16/19   Page 18 of 18




                                              PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, on behalf of himself and the Class and Subclass, prays for the

following relief:

         1.       An order certifying the Class and Subclass as defined above;

         2.       An award of actual or compensatory damages;

         3.       Disgorgement of all funds unjustly retained by Defendant as a result of its unfair

                  and deceptive sales practices; and

         4.       Such further and other relief the Court deems reasonable and just.

                                                        JURY DEMAND

         Plaintiff requests by jury all claims that can be so tried.

         DATED this 16th day of October, 2019.

                                               STOLL STOLL BERNE LOKTING & SHLACHTER P.C.



                                               By: s/Steve D. Larson
                                                   Steve D. Larson, OSB No. 863540

                                               209 SW Oak Street, Suite 500
                                               Portland, OR 97204
                                               Telephone: (503) 227-1600
                                               Facsimile: (503) 227-6840
                                               Email:     slarson@stollberne.com

                                               Myles McGuire (to be admitted pro hac vice)
                                               Eugene Y. Turin (to be admitted pro hac vice)
                                               MCGUIRE LAW, P.C.
                                               55 West Wacker Drive, 9th Floor
                                               Chicago, IL 60601
                                               Telephone: (312) 893-7002
                                               Facsimile: (312) 275-7895
                                               Email:     mmcguire@mcgpc.com
                                                          eturin@mcgpc.com

                                               Attorneys for Plaintiff



{SSBLS Main Documents/9178/001/00832348-1 }
Page 18 – CLASS ACTION ALLEGATION COMPLAINT
                                          STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                                  209 S.W. OAK STREET, SUITE 500
                                                     PORTLAND, OREGON 97204
                                                TEL. (503) 227-1600 FAX (503) 227-6840
